In the Interest of R.M.L. and R.M.L., Minor Children















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-279-CV

IN THE INTEREST OF R.M.L. AND R.M.L.,
MINOR CHILDREN,

 

From the 249th District Court
Johnson County, Texas
Trial Court # 5715-80
                                                                                                                
   
MEMORANDUM OPINION
                                                                                                                
   
      Notice of appeal in this cause was filed with this Court on September 27, 1999.  It appears
from the face of the notice that this is an appeal from a master’s decision in a child support
action.  It also appears that this notice was intended to be filed, and was filed, with the district
court.  The notice was then forwarded to us and assigned an appellate number. 
      An appeal of a master’s recommendation is to the referring court.  The notice must be sent
to the referring court and the clerk of that court.  See Tex. Fam. Code Ann. §§ 201.1042 and
201.015 (Vernon Supp. 2000).  The statute does not provide for an appeal of a master’s
decision to this Court.  Therefore, we are without jurisdiction to consider this appeal.
      We may dismiss an appeal for want of jurisdiction on our own initiative after giving the
parties ten days notice.  Tex. R. App. P. 42.3(a).  On December 23, 1999, we notified the
parties of this possibility.  After the passage of ten days, we received confirmation from the
appellant that the appeal was from a master’s decision to the district court, and the notice of
appeal was mistakenly sent to us.  Thus, we dismiss this cause for want of jurisdiction.
 
                                                             PER CURIAM
Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed for want of jurisdiction
Opinion delivered and filed January 19, 2000
Do not publish

                 BOB L. THOMAS
                                                                                 Chief Justice

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed November 9, 1994
Do not publish